UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto INDEPENDENT FILM DEVELOPMENT CORPORATION (Name of small business issuer specified in its charter) Nevada 000-53103 56-2676759 (State or other jurisdiction of incorporation (Commission File No.) (I.R.S. Employer Identification No.) anon Drive Suite 420 Beverly Hills, CA 90210 (Address of principal executive offices) (310) 275-3055 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesT
